* Rehearing denied January 9, 1935.
This suit is similar in every respect to suit No. 4872, Leathers  Martin v. Conley, 157 So. 607, decided this day by this court. It is a rule by plaintiff taken against the Dermott Grocery  Commission Company, Dr. D.W. Kelly, J.J. Gibson, Dr. E.M. Clark, and the Standard Oil Company of Louisiana to show cause why claims and liens filed by each of them against Road Project 766-B, West Carroll Parish, La., should not be canceled from the mortgage records of said parish.
The Standard Oil Company of Louisiana was dismissed from the suit on an exception and no appeal has been taken therefrom. The claims of the other defendants are for money due on account of having furnished and supplied feed for the use and consumption of the mules employed in the construction of said road and project.
Under Act No. 203 of 1924 the defendants clearly have a lien upon the funds remaining in the hands of the public authorities authorizing the work and who entered into the contract with the original contractor. The lower court so found and recognized in its judgment the following liens and claims for the amounts as set forth below, as being valid, legal, and subsisting claims and liens:
Dermott Grocery  Commission Company, $52.55.
Dr. D.W. Kelly, $363.20.
J.J. Gibson, $122.
Dr. E.M. Clark, $834.
It also ordered canceled a certain lien and claim of Dr. D.W. Kelly in the amount of $50.50. Plaintiff only has appealed from this judgment.
The same legal questions raised in case No. 4872, decided by us this day, are raised in this case, with the exception that it is not denied that Act No. 203 of 1924 grants a lien to defendants.
One brief was filed to cover both cases, and they were argued together in this court, and *Page 611 
for the reasons assigned in case No. 4872, entitled Leathers 
Martin v. Conley, 157 So. 607, this day decided by us, we find the judgment of the lower court to be correct, and it is therefore affirmed, with costs.